Citation Nr: 0421656	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  99-22 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman







REMAND

The veteran served on active duty from August 1966 to August 
1968 and from August 1969 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating determination of 
the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

A rating decision dated in August 2000 reflects that service 
connection has been established for post-traumatic stress 
disorder, evaluated as 70 percent disabling, and residuals of 
a shell fragment wound to the right ear area with hearing 
loss, tinnitus, and vertigo, rated as 60 percent disabling.  
Service connection has also been established for the 
following disabilities, which are each rated as 0 percent 
disabling: residuals of shell fragment wounds to the right 
side of the neck, right anterior thigh, knee and leg; 
residuals of a fracture, fifth metacarpal, right hand; 
tension headaches; and tinea pedis.  The combined rating for 
the veteran's service-connected disabilities is 90 percent, 
and the veteran has been found to be entitled to a total 
rating based on individual unemployability resulting from 
service-connected disabilities from July 7, 1997.

The case has been before the Board on two previous occasions.  
In August 2002, the Board determined that further development 
was required to properly evaluate the veteran's tension 
headaches.  The Board undertook additional development with 
regard to this issue pursuant to 38 C.F.R. § 19.9(a)(2).  As 
a result, the veteran was accorded an examination in February 
2003 for disability evaluation purposes.  Since the time the 
Board undertook this development, however, the United States 
Court of Appeals for the Federal Circuit invalidated 
provisions of 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, when the case came before the Board again in 
June 2003, the case was remanded to the RO for review of the 
new evidence associated with the claims file, and for 
adjudication of the claim considering that evidence, as well 
as evidence previously of record.  The Board also directed 
the RO to ensure compliance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA), which amended 38 U.S.C.A. § 5103 ("Notice to 
claimants of required information and evidence") and added 
38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
amended duty to notify requires VA to notify a claimant of 
any information or evidence necessary to substantiate the 
claim and which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant."  
38 U.S.C.A. § 5103(a); see also 38 C.F.R. § 3.159(b).  
However, compliance with the requirements of the VCAA has not 
yet been accomplished.

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board's failure to enforce compliance with the requirements 
set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
is remandable error.  See also Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  In this case the veteran has not been 
notified of the information and evidence necessary to 
substantiate his claim, and which party is responsible for 
attempting to obtain any such information or evidence.  Until 
the veteran is provided notice as to what information and 
evidence is needed to substantiate his claims, it is not 
possible to demonstrate either that there is no possible 
information or evidence that could be obtained to 
substantiate the veteran's claim or that there is no 
reasonable possibility that any required VA assistance would 
aid in substantiating this claim.  See 38 U.S.C.A. 
§ 5103A(a)(2).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

1.  The RO should ensure that the 
notification requirements set forth 
at 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are fully 
complied with and satisfied.  This 
includes notifying the appellant 
(1) of the information and evidence 
not of record that is necessary to 
substantiate the claim, (2) of the 
information and evidence that VA 
will seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  
The veteran should also be requested 
to provide any evidence in his 
possession that pertains to the 
claim.

2.  The RO should obtain copies of 
treatment records for the veteran 
from the Augusta VAMC since January 
2004.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  
If this issue remains unfavorable 
to the veteran, he and his 
representative should be provided 
with a supplemental statement of 
the case and be given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

